Citation Nr: 1422885	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  07-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a fracture of the right fifth finger. 

2. Entitlement to service connection for a disability of the lumbosacral spine.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for a bilateral hearing loss disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1979 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Board remanded the case for further development.  The appeal is again REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran asserts that the disability of the lumbosacral spine was incurred while he was in the Marine Reserve from 1982 to 1985.  The Veteran's DD Form 214 shows that his reserve obligation following active duty ended in 1985.

Although the Board has previously remanded the claim to obtain records from the Marine Reserve, it was not clear from the one response whether the records do not exist or that further efforts to obtain the records would be futile, and further development under the duty to assist is needed.  38 C.F.R. § 3.159(e).

On the claim of service connection for a bilateral hearing loss disability, the VA examination is inadequate to decide the claim, and further development under the duty to assist is needed.





A decision on the remaining claims is deferred until the factual development is completed. 

Accordingly, the claims are REMANDED for the following action:

1.  Request from The Marine Individual Reserve Support Organization (MIRSO) of Marine Forces Reserve (MARFORRES) or other appropriate federal custodian of records of the Marine Reserve the Veteran's status as a Marine Reservist from December 1982 to December 1985, for example, Active Reserve or Individual Ready Reserve (IRR) in order to complete his Military Service Obligation (MSO). 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Make another request for the service personnel records for the period of active duty from December 1979 to December 1982.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Afford the Veteran a VA audiology examination by a VA examiner, who has not previously evaluated the Veteran, to determine: 



a).  Whether it is at least as likely as not (probability of 50 percent) that bilateral hearing loss is related to noise exposure in service as described by the Veteran.  

In formulating the opinion, the VA examiner is asked to address the following:

a).  On the separation audiogram, there was a 5 decibel upward shift to 25 decibels at 4000 Hertz in the left ear when compared to threshold of 20 decibels on the entrance audiogram.  [The Board interprets a decibel threshold above 20 decibels as evidence of impaired hearing, but not a hearing loss disability under § 38 C.F.R. 3.385.  

b).  The Veteran is competent to describe impaired hearing in service even though there is no contemporaneous medical documentation.  

c).  A bilateral hearing loss disability was first documented by audiogram by VA in April 2012. 

In the alternative:

b).  Whether it is at least as likely as not (probability of 50 percent) that bilateral hearing loss is caused by or aggravated by service-connected tinnitus.  

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, not due to natural progression, of hearing loss by the service-connected tinnitus as contrasted to a worsening of symptoms.  



The Veteran's file must be made available to the VA examiner for review.  

4.  On completion of the development, adjudicate the claims.  If any benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



